DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, “the bottom side” (line 3) lacks positive antecedent basis.  Also, it is unclear if the latter recitation of “a second material” (lines 6-7) is referring to an earlier recitation of “a second material” (line 4).  Are these different second materials?
In Claim 3, it is unclear if the latter recitation of “a second material” (line 1) is referring to an earlier recitation of “a second material” (line 4 of Claim 1).

In Claim 13, “the bottom side” (line 2) lacks positive antecedent basis.  As with Claim 1, it is unclear if the latter recitation of “a second material” (lines 6-7) is referring to an earlier recitation of “a second material” (line 4).  
In Claim 15, it is unclear if the latter recitation of “a second material” (line 1) is referring to an earlier recitation of “a second material” (line 4 of Claim 13).
In Claim 20, “the bottom side” (line 2) lacks positive antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 through 9, 12 through 14, 16 and 18 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0126948 to Ten-Have (hereinafter “Ten-Have”) in view of the teachings of U.S. Publication 2013/0087866 to Senf (hereinafter “Senf”) and U.S. Patent 6,085,596 to Jensen et al (hereinafter “Jensen”).
Claims 1 and 13:  Ten-Have discloses a method of manufacturing a pressure sensor (e.g. ¶ [0002]), the method comprising: 
forming a cavity (e.g. 18) in a bottom side of a SOI wafer (e.g. 12) by removing a first portion of a bottom silicon layer on a bottom side of the SOI wafer to a depth of an insulator layer (e.g. 17, in Fig. 2, ¶ [0034]);
removing a top silicon layer from a top side of the SOI wafer in a first plurality of areas (e.g. at 26, in Fig. 1) above the cavity to form a diaphragm (e.g. 22), wherein at least one support structure (e.g. 28) that spans the diaphragm is formed from material above the cavity that was not removed (e.g. ¶ [0035]); and 
forming at least one piezoresistor (e.g. 30) in the SOI wafer over an intersection of the support structure and SOI wafer at an outside edge of the diaphragm (e.g. Fig. 1, ¶¶ [0035], [0037]).
The “second plurality of areas above the cavity” in claim 13 is equivalent to the “first plurality of areas” in Claim 1, being that only one plurality of areas is recited in each of Claims 1 and 13.
Claims 2 and 14:  Ten-Have further discloses the method of claims 1 and 13, wherein removal of the first [or second] plurality of areas is accomplished by etching and a mask (e.g. 52, 54) is applied prior to etching (in Fig. 2) to define boundaries of the diaphragm and the support structure (e.g. in Figs. 1 and 4, see ¶¶ [0040] to [0043]).
Claims 6 and 18:  Ten-Have further discloses the method of claims 1 and 13, wherein the support structure (e.g. 28) is comprised of two spans [e.g. top 28 and left 28, in Fig. 1] that span the diaphragm in perpendicular directions to each other.
Claims 7 and 19:  Ten-Have further discloses the method of claims 1 and 13, wherein the support structure (e.g. 28) includes at least one window (e.g. 58 or 60, in Fig. 4).
Claim 8:  Ten-Have further discloses the method of claim 1, wherein the diaphragm (e.g. 22) is smaller than the cavity (e.g. 18, see Fig. 1). 

Claim 9:  Ten-Have further discloses the method of claim 1, wherein the support structure (e.g. 28) comprises two spans [e.g. top 28 and bottom 28 in Fig. 1] in one direction and a third span [e.g. left 28 or right 28, in Fig. 1) in a second direction perpendicular to the first two spans.
Claim 20:  Ten-Have further discloses masking a top side of the SOI wafer [via mask 52 or 54, in Fig. 2] to define boundaries for a second plurality of areas (e.g. 26) above the cavity and the support structure (e.g. 28) that spans the cavity.  The remaining limitations of Claim 20 are recited in either one of Claim 1 or 13.
Ten-Have discloses most of the limitations of the claimed manufacturing method except:  1) depositing a layer of a second material over the cavity; and 2) removing the insulator layer from a top side of the SOI wafer [along with the top silicon layer] in the first [or second] plurality of areas above the cavity to form the diaphragm from the layer of the second material [as required in each of Claims 1, 13 and 20].
Jensen discloses a method of manufacturing an art-recognized equivalent pressure sensor (e.g. col. 1, lines 5-10) that includes forming a cavity (under 2 in Fig. 1) in a bottom side of a silicon wafer (e.g. 3) under a diaphragm (e.g. 2), and depositing a layer of second material (e.g. 7 or 8, in Fig. 1) over the cavity to protect the diaphragm from external influences (e.g. col. 5, lines 11-26), as the layer of the second material forms part of the diaphragm and is exposed within the cavity.
Regarding Claims 4 and 16, Jensen further discloses that the second material is a dielectric material of silicon oxide (e.g. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ten-Have by depositing a layer of a second material as a dielectric, over the cavity, as taught by Jensen, to produce an art-recognized equivalent pressure sensor that protects the cavity from external influences.
Regarding Claim 12, Jensen further discloses coating the diaphragm (e.g. 2) with a coating (e.g. 8, in Fig. 1), which is in addition to the layer of the second material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added another coating with the layer of second material, as taught by Jensen, to provide protection from external influences.  It would obvious that external influences can include corrosion.  To compare the diaphragm of Ten-Have not having any coatings, with the diaphragm of Jensen having at least two coating, to add such coatings to Ten-Have would provide protection against corrosion, as the diaphragm would be covered with the coatings.
Senf discloses a method of manufacturing an art-recognized equivalent pressure sensor (e.g. ¶ [0001]) that includes forming a cavity (e.g. 18, in Figs. 9 and 10) in a silicon wafer (e.g. 16) to a depth of an insulator layer (e.g. 14, 15, in Fig. 9), and removing a top silicon layer (e.g. 13) and the insulator layer (e.g. 14) from a top side of the silicon wafer in a first plurality of areas (e.g. at 19) above the cavity to form a diaphragm (e.g. 25, in Fig. 10), wherein at least one support structure (e.g. 20) that spans the diaphragm is formed from material above the cavity that was not removed (e.g. ¶ [0115]).  In forming the first [or second] plurality of areas above the cavity through the top silicon layer and the insulator layer, this provides the diaphragm with a reduced thickness having greater electromechanical properties, thus, lowering calibration costs (e.g. ¶ [0119]).
To modify Ten-Have would include removing the insulator layer along with the top silicon layer in forming the first or second plurality of areas above the cavity, based on the teachings of Senf.  Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an art-recognized equivalent pressure sensor having greater electromechanical properties and lower calibration costs.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ten-Have in view of Senf and Jensen, as applied to Claims 1 and 13 above, and further in view of U.S. Patent 5,511,428 to Goldberg et al (hereinafter “Goldberg”).
Ten-Have, as modified by Senf and Jensen, disclose the claimed manufacturing method as relied upon above in Claims 1 and 13.  The modified Ten-Have method does not teach that the layer of the second material is deposited only over the bottom of the cavity.
Goldberg discloses a method of manufacturing an art-recognized equivalent pressure sensor (e.g. col. 1, lines 5-15) where a layer of a second material that is a dielectric (e.g. 18) is formed only over a bottom of a cavity (e.g. 14).  Since the cavity is open, the sidewalls of the cavity are considered to be the bottom.  The location of the layer of the second material alternatively provides the wafer with dielectric isolation (e.g. col. 7, lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ten-Have and Jensen by forming the layer of the second material only over the bottom of the cavity, as taught by Goldberg, to produce an art-recognized equivalent pressure sensor that provides an alternative in dielectric isolation of the SOI wafer.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ten-Have in view of Senf and Jensen, as applied to Claims 1 and 13 above, and further in view of U.S. Patent 7,021,151 to Hopper et al (hereinafter “Hopper”).
Ten-Have, as modified by Senf and Jensen, disclose the claimed manufacturing method as relied upon above in Claims 1 and 13, further including that the second material is a dielectric of silicon oxide.  The modified Ten-Have method does not teach that the layer of the second material is silicon nitride.
Hopper discloses that for a pressure sensor (e.g. 100, in Fig. 6), a cavity (e.g. 118) can include a layer of a second material (e.g. 124) that is a dielectric material and is silicon nitride (e.g. col. 3, lines 38-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the silicon nitride of Hopper for the silicon oxide of Jensen and Ten-Have, to provide an equivalent dielectric material for the layer of the second material.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ten-Have in view of Senf and Jensen, as applied to Claim 1 above, and further in view of U.S. Patent 5,087,582 to Campbell et al (hereinafter “Campbell”).
Ten-Have, as modified by Senf and Jensen, disclose the claimed manufacturing method as relied upon above in Claims 1 and 13, further including that the piezoresistor is formed as a transistor with a gate electrode (e.g. 44, of Ten-Have) and a source (e.g. 36) and drain (e.g. 34) using CMOS technology.  The modified Ten-Have method does not teach that the piezoresistor is formed by implanting a P+ material and a P- material in N-type silicon, or is formed by implanting a P+ material in N-type silicon.
Campbell discloses that CMOS technology can be used to form an equivalent gate electrode (e.g. 12, in Figs. 8 and 9) having a source and drain (e.g. 27) by implanting a P+ material and a P- material in N-type silicon (e.g. 4, col. 4, line 65 to col. 5, line 20).
To modify Ten-Have would include forming the SOI wafer with N-type silicon such that the gate electrode, source and drain of the piezoresistor can be formed with the CMOS technology taught by Campbell by implanting a P+ material and a P- material in the N-type silicon.  Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an art-recognized equivalent gate electrode, source and drain as the transistor, which forms the piezoresistor.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2012-198196, discloses a method of manufacturing a pressure sensor that includes a piezoresistor (Figs. 1a, 1b, see SOLUTION).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896